Gilfillan, C. J.
The action was for an injury to the person in-a collision between an electric street-railway car and a buggy in which, plaintiff was riding in the city of St. Paul. Upon the close of the evidence the trial court directed a verdict- for the defendant, but afterwards, on plaintiff’s motion, ordered a new trial, on the ground that the evidence made a case proper to submit to the jury. In this the court was right. The testimony on the part of the plaintiff as to how the collision occurred was obscure and not precise, but it may be gathered from it that, as plaintiff was riding down West Seventh street from St. Peter towards Wabasha street, that part of the street being then much crowded with vehicles, so that the pass was narrow, making it difficult for the buggy to turn to the right or left, a car coming rapidly down West Seventh street behind the buggy struck one of its wheels, and caused plaintiff’s injury. Had the jury accepted such as the facts, they might, under the circumstances, have found defendant was and plaintiff was not negligent. On the other hand, the testimony on the part of the defendant was clearer and more definite, and perhaps more reliable, than that en the part of the plaintiff; and that testimony indicated that, as the car was moving along at the rate of about three miles an hour, the buggy, either from the want of self-possession or of incompetency to handle a horse on the part of its driver, was backed suddenly against the car. Which was the correct version pf the facts was for the jury to determine.
Order affirmed.
(Opinion published 55 N. W. Rep. 906.)